NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7 and 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Arnott et al. (US 2002/194897 Al, cited by the applicants, “Arnott”).
Regarding Claim 1, Arnott teaches a measuring device (fig.2-3; element 10) for determining a measured variable of a measuring gas by means of a photoacoustic method, wherein the measuring device (fig.2-3; element 10) comprises: a flow channel (fig.2; element between inlet 60 and outlet 72) configured and arranged for measuring gas, and having at least one feed line (fig.2; element 61); a photoacoustic measuring cell (fig.3; element 20); at least one acoustic filter member (fig.2; elements 62, 64) configured and arranged to be tuned to a useful frequency of the photoacoustic measuring cell, and the at least one acoustic filter member (fig.2; elements 62, 64) includes at least one cavity resonator (Helmholtz resonator that filters out 

Regarding Claim 2, the measuring device according to claim 1 is taught by Arnott.
Arnott further teaches that an axis of the at least one cavity resonator is aligned normally to an axis of the flow channel (shown in fig.2-3 that the axis of the at least one cavity resonator 62 is aligned normally to an axis of the flow channel 60). 

Regarding Claim 3, the measuring device according to claim 1 is taught by Arnott.
Arnott further teaches that the at least one cavity resonator includes a first and second neck portions (fig.2 shows that the at least one cavity resonator 62 is a Helmholtz resonator having a first and second neck portions – first portion is close to the inlet line 61 with smaller diameter and the second portion is the furthest one with greater diameter, [0034]). 

Regarding Claim 4, the measuring device according to claim 1 is taught by Arnott.
Arnott further teaches that the at least one acoustic filter member (fig.2; elements 62, 64) includes a plurality of cavity resonators entering consecutively into the flow channel (fig.2 shows that the plurality of cavity resonators 62 and 64 entering consecutively into the flow channel 61). 


Claim 7, the measuring device according to claim 1 is taught by Arnott.
Arnott further teaches that the at least one cavity resonator is cylindrical (fig.3 shows that the resonator 64 is cylindrical). 

Regarding Claim 16, the measuring device of claim 1 is taught by Arnott.
Arnott further teaches that further including a discharge line (fig.2; element 72); and wherein the at least one acoustic filter member is arranged at the at least one feed line and/or the discharge line (fig.2 shows that the filters/resonators 62, 64 are connected to the feed line 60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Arnott. 
Regarding Claim 5, the measuring device according to claim 1 is taught by Arnott.
Arnott does not explicitly teach that the at least one acoustic filter member is configured and arranged to generate a negative sound pressure amplification in a first frequency range including a fundamental frequency of the useful frequency. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Arnott art to arrive at the instant invention because the low frequency acoustic band stop filter or resonator 62 and the high frequency filter 64, attached to inlet pipe 61, reflect sound of certain wavelengths depending upon the dimensions of the resonator. Helmholtz resonator 62 rejects frequencies well below the resonant frequency of the acoustic waveguide and rejects unwanted noise from outside the instrument that enters through the inlet 60. Similarly, filter 64 rejects higher frequency noise from outside the instrument. Thus, this arrangement comprising filter member configured and arranged to generate a negative sound pressure amplification in a first frequency range including a fundamental frequency of the useful frequency because the filter is capable of reducing or eliminating unwanted noise below and above the resonant frequency [0034].

Regarding Claim 6, the measuring device according to claim 1 is taught by Arnott.
Arnott does not explicitly teach that the at least one acoustic filter member is configured and arranged to generate negative sound pressure amplification in at least one second frequency range including a multiple of a fundamental frequency of the useful frequency. 


Regarding Claim 8, the measuring device according to claim 7 is taught by Arnott.
Arnott further teaches the at least one acoustic filter member includes at least two cavity resonators (fig.3; elements 62 and 64).
Arnott does not explicitly teach that the at least two cavity resonators are cylindrical and each have a different length and/or a different diameter. 
Arnott teaches one resonator being spherical (fig.3; element 62) another one being cylindrical in shape (fig.3; element 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Arnott art to make both resonators as cylindrical shape because the cylindrical shape of the resonator is suggested by Arnott. Further, it has been held that mere duplication of the essential working parts of a device, in this instance to St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
  
Regarding Claim 9, the measuring device according to claim 7 is taught by Arnott.
Arnott does not explicitly teach that the length of at least one cavity resonator of the at least two cavity resonators is adjustable. 
Arnott discloses the claimed invention except for the length of at least one cavity resonator of the at least two cavity resonators is adjustable. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Arnott art to have the length of at least one cavity resonator of the at least two cavity resonators is adjustable, because Arnott teaches a plurality of resonator with various shapes such as cylindrical and spherical (fig.3; elements 62 and 64). Furthermore, it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 1010 USPQ 284 (CCPA 1954).

Regarding Claim 10, the measuring device according to claim 1 is taught by Arnott.
Arnott further teaches that the device including a pressure-tight housing with the photoacoustic measuring cell positioned therein (fig.3 shows a pressure tight or sealed housing 10 with the acoustic waveguide 20 positioned therein). 
Arnott does not explicitly teach that the pressure-tight housing is configured and arranged to be brought to negative pressure and/or vacuum. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Arnott art to arrive at the 

Regarding Claim 11, Arnott teaches a method for the suppression of sound interferences in a measuring device for determining a measured variable of a measuring gas by means of a photoacoustic method ([0002]; Claim 17), the method including the steps of: conducting the measuring gas via a flow channel (fig.2; element between inlet 60 and outlet 72) which runs through at least one feed line (fig.2; element 60), a photoacoustic measuring cell (fig.3; element 20) and a discharge line (fig.2; element 72) ([0027]; [0034]-[0035]), providing at least one acoustic filter member (fig.2; elements 62, 64) in the flow channel (shown in  fig.3 and discussed in [0034]).
Arnott does not explicitly teach regarding adjusting the at least one acoustic filter member to a negative sound pressure amplification in a first frequency range including a fundamental frequency of a useful frequency.  


Regarding Claim 12, the method according to claim 11 is taught by Arnott.
Arnott further teaches that the step of adjusting the at least one acoustic filter member further includes adjusting the at least one acoustic filter member to a negative sound pressure amplification in at least one second frequency range including a multiple of the fundamental frequency of the useful frequency ([0034] discloses that the low frequency acoustic band stop filter or resonator 62 and the high frequency filter 64 reflect sound of certain wavelengths depending upon the dimensions of the resonator. Helmholtz resonator 62 rejects frequencies well below the resonant frequency of the acoustic waveguide and rejects unwanted noise from outside the instrument that enters through the inlet 60. Similarly, filter 64 rejects higher frequency noise from outside the instrument. Thus, this arrangement comprising filter member configured and arranged to generate a negative sound pressure amplification in at least one second frequency 

Regarding Claim 13, the method according to claim 11 is taught by Arnott.
Arnott does not explicitly teach that the step of adjusting the at least one acoustic filter member further includes a constructive defining and/or adjusting of at least one or a plurality of features of a cavity resonator including: shape, position, length, diameter, length of a cylindrical cavity resonator, and diameter of a cylindrical cavity resonator. 
Arnott discloses the claimed invention except for the length of at least one cavity resonator of the at least two cavity resonators is adjustable. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Arnott art to adjust the at least one acoustic filter member further includes a constructive defining and/or adjusting of at least one or a plurality of features of a cavity resonator including: shape, position, length, diameter, length of a cylindrical cavity resonator, and diameter of a cylindrical cavity resonator, because Arnott teaches a plurality of resonator with various shapes such as cylindrical and spherical (fig.3; elements 62 and 64), different positions along the inlet line 60, different lengths and diameters (fig.3). Furthermore, it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 1010 USPQ 284 (CCPA 1954).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Arnott as applied to claim 11 above, and further in view of Zangmeister et al. (US 2016/0313233 A1, “Zangmeister”).
Regarding Claim 14, the method according to claim 11 is taught by Arnott.
Arnott does not explicitly teach that the method further including the step of applying a negative pressure and/or vacuum to a housing in which the photoacoustic measuring cell is arranged.
However, Zangmeister teaches in fig.2 a photoacoustic spectrometer 100 includes cavity 118 and a pressure regulator, flow controller, vacuum pump can be attached to cavity 118 [0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vacuum of Zangmeister in the method/device of Arnott since this is a known structure in the art in order to monitor or regulate a condition inside the cavity [0054].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arnott as applied to claim 3 above, and further in view of Wazid et al. (5,528,924, “Wazid”).
Regarding Claim 15, the measuring device of claim 3 is taught by Arnott.
Arnott does not explicitly teach the first neck portion is arranged opposite the second neck portion. 
However, Wazid teaches an acoustic technique is employed to identify the species of a sample of refrigerant gas and whether it contains significant contaminants. The refrigerant is tested by introducing a sample of it, in vapor form, into a resonant chamber, which in the first and second necks, opposite to each other as shown in fig.1 (as V1 and V2), each of a respective length and area, connecting first and second volumes. A frequency generator produces a sweep of frequencies in a band that includes the two resonances, and this sweep is applied to a transducer in one of the first and second volumes (col.2; lines 7-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnott’s Helmholtz resonator with the teaching of Wazid since this would produces a sweep of frequencies in a band that includes the two resonances in two neck volumes.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Ono (4,506,381) teaches an aural transmitter device is improved by largely eliminating the amplification of ambient environmental noise [Abstract]. In an aural transmitter device according to the invention, the output of the aural transmitter is applied to a high-pass filter, and the output of the high-pass filter is rectified and smoothed, and is then compared with a predetermined voltage in a voltage comparator, the output of which is utilized to control the amount of feedback of a voice feedback amplifier, so that the gain of the amplifier is increased when ordinary aural transmission is effected, and decreased when the input sound pressure is low as in the transmission of environmental noises only or when the input sound pressure is high but the frequency components are low as in a case where the device is installed on an automobile.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/SUMAN K NATH/Primary Examiner, Art Unit 2861